The unlawful sale of intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for two years.
The state's witnesses, J. C. Lindop and Red Ratican, who were named as purchasers in the indictment, gave specific testimony to the effect that they purchased a pint of whisky from the appellant on or about the 23rd day of December, 1932, for which they paid her one dollar.
The appellant did not testify but introduced testimony tending to establish the defense of alibi.
No complaint of the procedure appears in the record by way of bills of exception or otherwise.
The judgment and sentence fail to take note of the Indeterminate Sentence Law, article 775, C. C. P., under the terms of which the appellant should be condemned to suffer confinement in the penitentiary for a period of not less than one nor more than two years.
The judgment is reformed and affirmed.
Reformed and, as reformed, affirmed.